DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/21/2022 has been entered. Applicant has amended claims 26 and 27. Claims 46-48 have been added. Claims 1-25 remain cancelled. Claims 30-31,41-42 and 44 remain withdrawn. Claims 26-48 are currently pending in the instant application.  
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 04/21/2022, with respect to the rejection(s) of claim(s) 26 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 26.
	Regarding the images…
	Tamura (US2017/0014022) teaches the amended limitation seen in claim 26. Paragraphs [0144]-[0156], as well as Fig. 11, teach alternately displaying the video images during the two periods and only showing images corresponding to the first wavelength during the first period and only showing images corresponding to the second wavelength during the second period. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 32, 33, 36, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani") in view of  U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”).
Regarding claim 26, Iketani discloses an imaging method ([0012]- a method for displaying an observed image captured or acquired by a video-scope with an image sensor), comprising:
(a) positioning a multi-spectral image sensor (Fig. 2 – CCD 13) to capture light emitted or reflected from a surgical work site within a patient ([0005]- in the case of an electronic endoscope having one image sensor, white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image); 
(b) during a first period ([0033] - emitted white light passes through … for the first (odd) field interval), directing light across a first wavelength range onto the work site, ([0005]-white light and excitation-light are alternately emitted), wherein the first wavelength range is a visible light range of an electromagnetic spectrum ([0007] - The normal-light is usually white light, and the spectrum distribution is usually uniform over the wavelength of visible-light); 
(c) during a second period that is non-overlapping with the first period ([0033]- the laser 33 emits the laser beams such that the excitation-light periodically is emitted only for the second (even) field interval), directing light only in a second wavelength range onto the work site wherein the second wavelength range is in an infrared range or an ultraviolet range of the electromagnetic spectrum ([0004]- with an auto-fluorescent observation function, light, having a wavelength in the ultraviolet range or in that vicinity (hereinafter, called "excitation-light"), is emitted toward the epithelium of an organ such as the lungs); 
(d) using the multi-spectral image sensor (Fig. 2 – CCD 13), capturing light emitted or reflected from the work site during the first and second periods ([0005]- white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image; [0042]- Consequently, the normal color image-pixel signals and the auto-fluorescent image-pixel signals are read from the CCD 13), and 
(e) generating video images for display using data from the multi-spectral image sensor and displaying the video images during the first and second periods (Fig. 4A; [0038]- As shown in FIG. 4A, the normal color movie-image, the auto-fluorescent movie-image represented by a gray-scale, and a pseudo-color movie-image for discriminating a lesion from the other portion are simultaneously displayed; [0005]- white light and excitation-light are alternately emitted to simultaneously display the normal color image and the auto-fluorescent image), but Iketani does not expressly teach wherein said displaying includes: during the first period, displaying on a display only images of the surgical work site captured during exposure of the surgical site only to light of the first wavelength range, and during the second period, displaying on the display only images of the surgical work site captured during exposure of the surgical site to light only of the second wavelength range.
However, in the same field of endeavor of endoscopy, Tamura teaches of a method including (e) generating video images for display using data from the multi-spectral image sensor and displaying the video images during the first and second periods (Fig. 11;see [0144]-[0156]- the white light Q1 and the special light Q2 are switched in every frame period and alternately applied to the subject 2, whereby the white light observation emphasized image (B3, G1, R1) and the special light observation emphasized image (B3, G2, R2) are alternately generated in every frame period) wherein said displaying includes: during the first period, displaying on a display only images of the surgical work site captured during exposure of the surgical site only to light of the first wavelength range, and during the second period (see [0144]-[0156]- During the first frame period F1, the white light Q1 is applied to the subject 2, and the white light image information (B1, G1, R1) is acquired by imaging of the imaging apparatus 7), displaying on the display only images of the surgical work site captured during exposure of the surgical site to light only of the second wavelength range (see [0144]-[0156]- Then, during the second frame period F2, the special light Q2 is applied to the subject 2, and the special light image information (B2, G2, R2) is acquired by imaging of the imaging apparatus 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Iketani by alternately displaying the video images during the two periods and only showing images corresponding to the first wavelength during the first period and only showing images corresponding to the second wavelength during the second period, as taught by Tamura. It would have been advantageous to make the combination to alternately display the white light emphasized image information and the special light emphasized image information ([0144] of Tamura).
The modified method of Iketani in view of Tamura will hereinafter be refereed to as modified Iketani.
Regarding claim 29, modified Iketani teaches the claimed invention as discussed above concerning claim 26, and Iketani further discloses wherein the first and second wavelength ranges are non-overlapping ranges ([0007]- The normal-light is usually white light, and the spectrum distribution is usually uniform over the wavelength of visible-light… The wavelength of the excitation-light is basically in the range of ultraviolet light or visible light close to ultraviolet light).
Regarding claim 32, modified Iketani teaches the claimed invention as discussed above concerning claim 26, and Iketani further discloses 
wherein the method includes 
providing a medical imaging scope (Fig. 1- video-scope 10) comprising: 
the multi-spectral image sensor (Fig. 2 – CCD 13); 
a first source positioned to direct light in the first wavelength range onto the surgical work site (Fig. 2-lamp 30; see [0025]); 
a second source positioned to direct light in the second wavelength range onto a surgical work site (Fig. 2 - laser 33; see [0025]).
Regarding claim 33, modified Iketani teaches the claimed invention as discussed above concerning the method of claim 26, and Iketani further discloses wherein the second wavelength range is in the ultraviolet range of the electromagnetic spectrum ([0007]- The wavelength of the excitation-light is basically in the range of ultraviolet light or visible light close to ultraviolet light).
Regarding claim 36, modified Iketani teaches the claimed invention as discussed above concerning claim 32, and Iketani further discloses wherein the first source is a broad spectrum source ([0025]-The spectral distribution of the white light is generally uniform and spreads over the range of visible light) and the second source is a narrow spectrum source ([0025]-The excitation-light is light for emitting auto-fluorescent light from the tissue of the observed portion, and has a narrow specific wavelength or spectrum).
Regarding claim 38, modified Iketani teaches the claimed invention as discussed above concerning claim 26, and Iketani further discloses wherein the multi-spectral image sensor is provided to include a filter array having a plurality of filters (see [0027]- On the photo-sensor area of the CCD 13, a complementary color filter…is arranged), each positioned over a particular pixel of the multi-spectral image sensor ([0027] - each area of the four color elements is opposite a pixel), each filter selected to allow transmission of light from a particular range of the electromagnetic spectrum to pass to the underlying pixel ([0027] - In the CCD 13, image-pixel signals, corresponding to light passing through the complementary color filter, are generated by the photoelectric transform effect). 
Regarding claim 46, modified Iketani teaches the method of claim 26, but Iketani does not expressly teach further including repeating steps (b) through (e) multiple times such that the image display displays images of the surgical work site captured during exposure of the surgical site only to light of the first wavelength range alternating with images of the surgical work site captured during exposure of the surgical site to light only of the second wavelength range.
However, in the same field of endeavor of endoscopy, Tamura teaches of a method including repeating steps (b) through (e) multiple times such that the image display displays images of the surgical work site captured during exposure of the surgical site only to light of the first wavelength range alternating with images of the surgical work site captured during exposure of the surgical site to light only of the second wavelength range (Fig. 11; see [0144]-[0156]- the white light Q1 and the special light Q2 are switched in every frame period and alternately applied to the subject 2, whereby the white light observation emphasized image (B3, G1, R1) and the special light observation emphasized image (B3, G2, R2) are alternately generated in every frame period).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Iketani by repeatedly alternately displaying the video images during the two periods and only showing images corresponding to the first wavelength during the first period and only showing images corresponding to the second wavelength during the second period, as taught by Tamura. It would have been advantageous to make the combination to alternately display the white light emphasized image information and the special light emphasized image information ([0144] of Tamura).
Claims 27 & 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani”) in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”) and in further view of U.S. Publication No. 2002/0161282 to Fulghum.
Regarding claim 27, modified Iketani teaches the claimed invention as discussed above concerning claim 26, and Iketani further discloses wherein the first and second periods alternate in accordance with a predetermined duty cycle according to which the first period runs for a first series of image frames, and the second period runs for a second series of image frames (Fig. 7; see [0007] - the normal color image-pixel signals and the auto-fluorescent image-pixel signals are alternately read from the image sensor at 1/60 or 1/50 second intervals), but neither Iketani nor Tamura expressly teach the second series of image frames being fewer than the first series of image frames. 
However, in the same field of endeavor of endoscopy, Fulghum teaches of a method wherein the first and second periods alternate in accordance with a predetermined duty cycle according to which the first period runs for a first series of image frames, and the second period runs for a second series of image frames, the second series of image frames being fewer than the first series of image frames (Fig. 5- reference illumination and UV illumination; see [0033] and [0047]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Iketani to include the second series of image frames being fewer than the first series of image frames, as seen above in the teachings of Fulghum. It would have been advantageous to make the combination in order to generate a final, false-color image for display which indicates regions of tissue dysplasia (abstract of Fulghum).
Regarding claim 47, modified Iketani teaches the claimed invention as discussed above concerning claim 46, and Iketani further discloses wherein the first and second periods alternate in accordance with a predetermined duty cycle according to which the first period runs for a first series of image frames, and the second period runs for a second series of image frames (Fig. 7; see [0007] - the normal color image-pixel signals and the auto-fluorescent image-pixel signals are alternately read from the image sensor at 1/60 or 1/50 second intervals), but neither Ikentani nor Tamura expressly teach the second series of image frames being fewer than the first series of image frames.
However, in the same field of endeavor of endoscopy, Fulghum teaches of a method wherein the first and second periods alternate in accordance with a predetermined duty cycle according to which the first period runs for a first series of image frames, and the second period runs for a second series of image frames, the second series of image frames being fewer than the first series of image frames (Fig. 5- reference illumination and UV illumination; see [0033] and [0047]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Iketani to include the second series of image frames being fewer than the first series of image frames, as seen above in the teachings of Fulghum. It would have been advantageous to make the combination in order to generate a final, false-color image for display which indicates regions of tissue dysplasia (abstract of Fulghum).
Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani”) in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”), and in further view of U.S. Publication No. 2015/0182107 to King et al. (hereinafter “King”).
Regarding claim 28, modified Iketanit teaches the claimed invention as discussed above concerning claim 26, but neither Iketani nor Tamura expressly teach wherein the method includes receiving a user input and moving between first and second periods in response to user input.
However, in the same field of endeavor of endoscopy, King teaches of method including receiving a user input and moving between first and second periods in response to user input (see [0020] - switching requires that a light source switch between a "white-light" mode and "excitation light" mode, and can be initiated from the CCU (from a camera head button, for example)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Iketani to include the user input of King to switch in the mode of illumination of the tissue and facilitate discrimination between healthy and diseased tissue and (abstract of King).
Regarding claim 34, modified Iketani teaches the claimed invention as discussed above concerning claim 26, but neither Iketani nor Tamura expressly teach wherein the second wavelength range is in the near infrared range.
However, in the same field of endeavor of endoscopy, King teaches of a method wherein the second wavelength range is in the near infrared range ([0057] - the second light more specifically comprises infrared light and/or near-infrared light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Iketani to utilize the second wavelength range in the near infrared range, as seen above in the teachings of King. It would have been advantageous to make the combination in order to improve tissue differentiation ([0091] of King).
Claims 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani"), in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”), and in further view of WO 2017031568 A1 to Chinnock et al., hereinafter Chinnock.
Regarding claim 37, modified Iketanit teaches the claimed invention as discussed above concerning claim 32, but neither Iketani nor Tamura expressly teach wherein at least one of the first and second sources is a tunable source.
However, in the same field of endeavor of endoscopy, Chinnock teaches of a method wherein at least one of the first and second sources is a tunable source ([0007] - The plurality of light sources may … a tunable laser source; [0039] - Alternatively or additionally, the sources may include one or more tunable laser sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sources of modified Iketani to include a tunable source, as taught by Chinnock, in order to facilitate a wide selection of specialized wavelengths, which may also be used in combination or in sequence with fixed wavelength sources such as RGB lasers (paragraph 0039 of Chinnock).
Regarding claim 45, modified Iketanit teaches the claimed invention as discussed above concerning claim 32, but neither Iketani nor Tamura does not expressly teach wherein the first and second sources are a single tunable light source.
However, in the same field of endeavor of endoscopy, King teaches of method wherein the first and second sources are a single light source ([0063] - the first and second sources comprise a single device which can switch between the first and second wavelength).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Iketani to include the first and second sources being a single light source, as seen in the teachings above of King. It would have been advantageous to make the combination in order to be used both as an excitation light to conduct fluorescent observations and as a white light to conduct white light observations ([0010] of King).
Additionally, in the same field of endeavor of endoscopy, Chinnock teaches of a method including a tunable source ([0007] - The plurality of light sources may include … a tunable laser source; [0039] - Alternatively or additionally, the sources may include one or more tunable laser sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of modified Iketani, as modified by King, to include a tunable source, as taught by Chinnock, in order to facilitate a wide selection of specialized wavelengths, which may also be used in combination or in sequence with fixed wavelength sources such as RGB lasers (paragraph 0039 of Chinnock).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 A1 to Iketani et al., (hereinafter "Iketani") in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”), and in further view of  in further view of U.S. Publication No. 2015/0182107 to King et al. (hereinafter “King” ) and U.S. Publication No. 2016/0100763 to Fengler et al., hereinafter Fengler.
Regarding claim 35, modified Iketani, as modified by King, teaches the claimed invention as discussed above concerning the method of claim 34, but neither Iketani nor Tamura nor King expressly teach wherein light from the first source is reflected off of objects in the work site and captured by the multi-spectral image sensor, and light from the second source is absorbed by material in the worksite and emitted in the form of fluorescence, said emitted light captured by the multi-spectral image sensor.
However, in the same field of endeavor of endoscopy, Fengler teaches of a method wherein light from the first source is reflected off of objects in the work site and captured by the multi-spectral image sensor (paragraph 0050- In any of the aforementioned embodiments, the NIR endoscopic imaging system can also be operated such that the light sources provides continuous illumination with either the full visible spectrum or the NIR spectrum and the camera acquires the corresponding color image or NIR (absorbance or fluorescence) image in a continuous fashion to provide high spatial resolution) and light from the second source is absorbed by material in the worksite (paragraph 0003- Near-infrared (NIR) imaging has been described in the literature for various clinical applications. Typically such an imaging modality utilizes a contrast agent (e.g. indocyanine green) that absorbs and/or fluoresces in the NIR) and emitted in the form of fluorescence, said emitted light captured by the multi-spectral image sensor (paragraph 0046- Once the color and NIR image data have been processed, the signal is outputted to a video monitor and may be displayed as two separate, simultaneous views (one color and one fluorescence) or as combined color and fluorescence image signals (e.g. by assigning the fluorescence signal a color that contrasts with the naturally occurring colors in the tissue).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Iketani, as modified by King, to include the teachings of Fengler that teaches light from the first light source reflected and light from the second source is absorbed.  It would have been advantageous to make the combination in order to acquires the corresponding color image ([0050] of Fengler) and to target molecules (e.g. antibodies) for disease detection ([0003] of Fengler).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 A1 to Iketani et al., (hereinafter "Iketani") in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”), and in further view of U.S. Publication No. 2016/0100763 to Fengler et al., hereinafter Fengler.
Regarding claim 39,  modified Iketanit teaches the claimed invention as discussed above concerning claim 38, and Iketani further discloses wherein the filter array includes third filters transmissive to green light (see [0027]- a complementary color filter (not shown), checkered by four color elements, Yellow (Y), Magenta (Mg), Cyan (Cy), and Green (G)) but neither Iketani nor Tamura do not expressly teach wherein the filter array includes first filters transmissive to red light, second filters transmissive to blue light, and fourth filters transmissive to infrared light.
However, in the same field of endeavor of endoscopy, Fengler teaches of a method wherein the filter array includes first filters transmissive to red light, second filters transmissive to blue light, third filters transmissive to green light, and fourth filters transmissive to infrared light (paragraph 0005-a single color sensor with an integrated filter with filter elements transparent to the different spectral bands (e.g. red, green, blue and NIR)); see [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Iketani to include the filter array of Fengler. It would have been advantageous to make the combination in order to utilize spectral separation ([0005] of Fengler).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani"), in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”), and in further view of U.S. Publication No. 2016/0100763 to Fengler et al.,(hereinafter "Fengler") and WO 2016056332 A1 to Kawauchi et al., (hereinafter "Kawauchi”).
Regarding claim 40, modified Iketani, as modified by Fengler, teaches the claimed invention as discussed above concerning claim 39, but neither Iketani nor Tamura nor Fengler expressly teach wherein the filter array includes a first part and a second part, wherein the arrangement of the first, second, third and fourth filters is different in the first part of the filter array than in the second part of the filter array.
However, in the same field of endeavor of endoscopy, Kawauchi teaches of a method wherein the filter array (Fig. 4- rotary filter 34) includes a first part (Fig. 4- second filter group 34A; paragraph 0037- The first filter group 34A includes an R filter 341 that transmits red broadband light (hereinafter, also referred to as R light), a G filter 342 that transmits green broadband light (hereinafter, also referred to as G light), and a blue one. It is configured to have a B filter 343 that transmits wideband light (hereinafter, also referred to as B light) and a second part (Fig. 4- second filter group 34B; paragraph 0039- The second filter group 34B includes a Bn filter 344 that transmits blue narrow band light (hereinafter referred to as Bn light) and a Gn filter 345 that transmits only green narrow band light (hereinafter referred to as Gn light), wherein the arrangement of the first, second, third and fourth filters is different in the first part of the filter array than in the second part of the filter array (Fig. 4; paragraph 0043- In this case, the first filter group 34A is arranged on the emission light path of the white light source 31, and the second filter group 34B can be retracted from the emission light path… The second filter group 34B is arranged on the emission light path of the white light source 31, and the first filter group 34A can be retracted from the emission light path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter array of modified Iketani, as modified by Fengler, to include the rotation filter with first and second parts of Kawauchi so that the imaging system can be set to the white light observation mode, the white light emitted from the white light source passing through the first filter group (paragraph 0044 of Kawauchi) and so that imaging system can also be set to the special light observation mode, the white light emitted from the white light source passing through the second filter group (paragraph 0044 of Kawauchi).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani”), in view of U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”), and in further view of U.S. Publication No. 2009/0201577 to LaPlante et al., (hereinafter “LaPlante”).
Regarding claim 43, modified Iketani discloses the claimed invention as discussed above concerning claim 26, but neither Iketani nor Tamura expressly teach wherein the first wavelength range is in the infrared range of the electromagnetic spectrum, and the second wavelength range is in the ultraviolet range of the electromagnetic spectrum.
However, in the same field of endeavor of endoscopy, LaPlante teaches of a method wherein the first wavelength range is in the infrared range of the electromagnetic (Fig. 10; paragraph 0066-For instance, the LED module may include any or all …and/or an infrared/near-infrared LED (an LED with a dominant output wavelength between about 700 nm and about 1400 nm), and the second wavelength range is in the ultraviolet range of the electromagnetic spectrum  (Fig. 10; paragraph 0066-In a fluorescence microscopy system 400 configured for multi-wavelength illumination, an LED module 402 includes LEDs 404 , 406 , 408 , and 410 that light of various colors to a fluorescence microscope 412 . For instance, the LED module may include any or all of an ultraviolet (UV) LED (an LED with a dominant output wavelength between about 200 nm and about 400 nm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of modified Iketani to include the infrared range wavelengths and ultraviolet range wavelengths of LaPlante to decrease potential photodamage to or photobleaching of the sample by specifically exciting target fluorophores on the sample (paragraph 0069 of LaPlante).
Claims 48 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2006/0256191 to Iketani et al., (hereinafter "Iketani") in view of  U.S. Publication No. 2017/0014022 to Tamura et al. (hereinafter “Tamura”) and in further view of U.S. Patent No. 10,045,696 to Mackie et al. (hereinafter “Mackie”).
Regarding claim 48, modified Iketani discloses the claimed invention as discussed above concerning claim 27, and Ikentani further discloses wherein the second series of image frames consists of a single image frame ([0011]- The signal processor repeatedly feeds one frame-worth of normal color image signals corresponding to the normal color still image, one frame-worth of auto-fluorescent image signals corresponding to the auto-fluorescent still-image, and one frame-worth of diagnosis color image signals corresponding to the diagnosis color still-image, to said display processor) but neither Iketani nor Tamura expressly teach wherein the first series of image frames consists of a plurality of image frames.
However, in the same field of endeavor of endoscopy, Mackie teaches wherein the first series of image frames consists of a plurality of image frames (claim 10- wherein the imager operates at a frame rate to acquire multiple image frames during a capture cycle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Iketani to incorporate the first series of image frames consisting of a plurality of image frames, as taught by Mackie. It would have been advantageous to make the combination in order to identify a tissue may be imaged in a bright environment (abstract of Mackie).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795